DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 15-26, filed 2/19/2021, with respect to the rejection(s) of claim(s) 1-4, 10, 12-13 and 21-30 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson (US 2013/0006228 A1) as previously cited, in view of Pakhomova (US 2013/0260425 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amended language of there being an initial electroporation introduces a bit of ambiguity as it implies that there is a subsequent electroporation that is not mentioned in the claim. The Examiner recommends adding additional language to clarify a subsequent pulse as there is 
Independent claim 1 is rejected under USC 112, thus respective dependent claims 2-4 and 21-30 are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Johnson (US 2013/0006228 A1) (cited previously) in view of Pakhomova (US 2013/0260425 A1).
Regarding claim 1, Johnson discloses a system for providing adaptive control to optimize electroporation (EP) pulse parameters during EP of cells and tissue using an EP device (eg. Para. 62, Claim 5, alternative embodiment for electroporation Para. 11), said system comprising:
 a) a measurement device configured to measure dielectric and conductive properties of cells and tissue (eg. Fig. 28, calculation device 334, Para. 119), said measurement device including: 
i) a voltage sensor configured to measure voltages across said tissue resulting from each of an excitation signal and an EP pulse applied to said tissue (eg. Fig. 28, 332 voltage sensor, Para. 52); and 
ii) a current sensor configured to measure current across said tissue resulting from each of said excitation signal and said applied EP pulse (eg. Fig. 28, current sensor 330, Para. 52); 
b) an initializing module configured to initialize EP pulsing parameters for performing electroporation in said cells or tissue, said initialized EP pulsing parameters based at least in part on at least one trained model (eg. Para. 111-112, modeled waveforms and other algorithms based on sensed data and can be compared with average data); 
c) a generator configured to apply at least one of said excitation signals and said EP pulse to said tissue, wherein said voltage sensor and current sensor of said measurement device measure voltage and current across said cells of said tissue in response to said application of said excitation signals (eg. Fig. 28-29, power source 320); 
d) a controller configured to receive a signal relating to said measured sensor data from said measurement device, corresponding to at least one of said excitation signal and said EP pulse, to fit said data to at least one trained model and to process said data into diagnostics and updated control parameters (eg. Fig. 28, controller 338), wherein said controller comprises: 
i) a pre-processing module to receive said signal relating to said data from said current and voltage measurements, and process said data to separate desirable data from undesirable data (eg. Para. 111-112, calibration, normalization, reference measurements);
ii) a feature extraction module to extract relevant features from said desirable data (eg. Para. 118);
iii) a diagnostic module to apply at least a portion of said relevant features of said desirable data to at least one trained diagnostic model (eg. Para. 118); and 2 of 18 LEGAL02/40036731viAppl. No.: 15/978,453 Amdt. dated August 31, 2020 Attorney Docket No.: 058407/514798 Reply to Office Action of February 1, 2019 
iv) a pulse parameter estimation module to estimate at least one of initialized pulsing parameters and subsequent pulsing parameters based on an outcome of at least one of said measured data, said diagnostic module and said feature extraction module (eg. Para. 116); and 
e) a memory module to store said desirable and undesirable data, sensor data and said trained models for feature extraction by said controller (eg. Fig. 27, 500 input to memory resource, Para. 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiment of the measurement device, controller, generator, initiation module, and memory to a further apparatus for electroporation ablation therapy and delivery to tissue for the treatment of tissues to optimize associated electroporation of cells and delivery of treatments using delivery members (eg. Para. 11)
Johnson does not disclose performing an initial pulse width for an initial electroporation being based in at least one trained model.
Pakhomova teaches using a first electrosensitizing pulse to tissue (eg. Para. 38-40) based on previous experiments to test long term cell survival based on first sensitizing pulses (eg. Fig. 1A-B, Para. 84-90).
It would have been obvious to have combined the invention of Johnson with the initial electrosensitizing pulse as taught by Pakhomova to improve electroporation efficiency (eg. Para. 38).
Regarding claim 2, the combined invention of Johnson and Pakhomova discloses the system of claim 1, wherein said EP device comprises: 
a) a central probe defining at least a central lumen (eg. Fig. 14-18, introducer, Para. 92, medical infusions) and extending from a proximal end to a distal end, at least a portion of said central probe creating a channel for delivery of therapeutic moieties to said tissue, said portion of said central probe having at least one ejection port wherein said proximal end of said central probe is configured to receive said therapeutic moieties delivered to said central probe, and wherein said distal end of said central probe is open to define an opening for delivery of said therapeutic moieties to said tissue and has a shape configured to pierce said tissue (eg. Fig. 14-18, 34, advancement port); 
b) an applicator housing said central probe at least partially, said applicator having a distal end through which said portion of said central probe is configured to extend to an outside of said applicator to contact said tissue and to retract back into said applicator (eg. Fig. 18, 12 introducer, Para. 96); and 
c) at least two oppositely charged electroporation electrodes (EPEs) configured to be positioned at or adjacent said tissue, said EPEs being adapted to extend from proximal to distal ends, said distal ends having a needle shape configured to pierce said tissue, wherein said measurement device is coupled to said EPEs, and said electrodes are adapted to be coupled to said generator to receive at least one of said excitation signal and said electrical waveform for said EP pulse (eg. Fig. 18, electrodes 18e and 18e’, Para. 62, 96-97).
Regarding claim 10, the combined invention of Johnson and Pakhomova discloses a device for delivery of therapeutic moieties to cells in a treatment zone of a tissue, said device comprising: 
a) a central probe defining at least a central lumen (eg. Fig. 14-18, introducer, Para. 92, medical infusions) and extending from a proximal end to a distal end, at least a portion of said central probe creating a channel for delivery of said therapeutic moieties to said tissue, said portion of said central probe having at least one ejection port wherein said central probe comprises an open proximal end fluidly connects said first central lumen with a lumen of an injector through which said therapeutic agent is delivered to said central probe, and wherein said central probe comprises an open distal end having a shape configured to pierce said tissue wherein the open distal end and the at least one ejection port are configured to deliver said therapeutic moieties into said tissue (eg. Fig. 14-18, 34, advancement port);
 b) an applicator housing said central probe at least in part, said applicator having a distal end through which said portion of said central probe is configured to extend to an outside of said applicator to contact said tissue and to retract back into said applicator (eg. Fig. 18, 12 introducer, Para. 96).
Regarding claim 21, the combined invention of Johnson and Pakhomova discloses an Electrochemical Impedance Spectroscopy (EIS) mode of operation, in which an impedance of said tissue is measured for optimizing the electroporation (EP) pulse parameters (eg. Para, 110-118, impedance maps, interpolation with reference impedance values, etc.)
Regarding claim 22, the combined invention of Johnson and Pakhomova discloses the diagnostic module is further configured to determine if the applied EP pulse was effectively applied for transfection (eg. Para. 61-63, and 110-118, Claim 5, impedance sensors, applying to electroporation as disclosed in 62 to allow transfection would have been obvious).
Regarding claim 23, the combined invention of Johnson and Pakhomova discloses the diagnostic module is further configured to determine if the needle placement of the EP device is correct (eg. Para. 127).
Regarding claim 24, the combined invention of Johnson and Pakhomova discloses the at least one trained model is trained using empirical data observed during initial operation of an EP device using fixed pulse parameters and applying machine learning algorithms to the empirical data observed during the initial operation (eg. Para. 110-113, 118-119, calibrated values).
Regarding claim 25, the combined invention of Johnson and Pakhomova discloses the controller is configured to perform one-step ahead feedforward control, such that before a first EP pulse is applied, the pulse parameter estimation module is configured to initialize the control parameters for the first EP pulse based on the at least one trained model (eg. Para. 116-118, using measured impedance values to create an optimal baseline setting).
Regarding claim 26, the combined invention of Johnson and Pakhomova discloses the controller is configured to use the at least one trained model to compare the extracted relevant features to features derived from the empirical data obtained in previous experiments (eg. Para. 110-113, 118-119, calibrated values, Para. 83, in vitro standards of desired tissue type or condition).
Regarding claim 27, the combined invention of Johnson and Pakhomova discloses the EPEs of the EP device are coupled to the measurement device, and the EPEs are adapted to be coupled to the generator to receive at least one of the excitation signal and the electrical waveform for the EP pulse (eg. Fig. 28, 334 measurement device, Para. 118-119).
Regarding claim 28, the combined invention of Johnson and Pakhomova discloses the pre-processing module is configured to separate the desirable data from the undesirable data by at least one of 
a) de-noising the sensor signals (eg. Para. 110-111), 
b) 14 of 18removing a direct current (DC) bias from the sensor signals (eg. Para. 110, reducing signal bias), 
c) scaling the data based on standardized values, wherein the standardized values include standard deviation (eg. Para. 111, normalized), 
d) mean filtering (eg. Para. 111), and 
e) removing outliers from the data (Para. 111, 118-119).
Regarding claim 29, the combined invention of Johnson and Pakhomova discloses the trained model comprises one or more of a physics based, empirical model, or data driven model (eg. Pakhomova, Para. 84-96, Fig. 1-2, models of intervals and cell survival to electroporation).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Johnson (US 2013/0006228 A1) (cited previously) in view of Pakhomova (US 2013/0260425 A1), further in view of Sigg (US 2005/0049542 A1) (cited previously).
Regarding claim 3, the combined invention of Johnson and Pakhomova discloses the invention of claim 1, and
f) a handle housing said electrical connector at least in part and coupled to said proximal end of said central probe and said channeling wire to facilitate a depth of penetration of said distal end of said central probe and said channeling wire (eg. Fig. 14, Handle 24, Para. 92); and
g) at least two oppositely charged electrodes configured to be positioned in or adjacent said tissue, said electrodes extending from proximal to distal ends, tips of said distal ends having a needle shape, configured to pierce said tissue wherein said electrodes are adapted to be coupled to said generator, receive at least one electrical waveform from said generator, and 4 of 18supply said at least one excitation signal and at least one EP pulse to said tissue, wherein said measurement device is coupled to said electrodes (eg. Fig. 18, electrodes 18e and 18e’, Para. 62, 96-97) but does not disclose the EP device elements a-e of claim 3.
Sigg teaches an EP device that comprises: 3 of 18 LEGAL02/40036731viAppl. No.: 15/978,453 Amdt. dated August 31, 2020 Attorney Docket No.: 058407/514798 Reply to Office Action of February 1, 2019 
a) a central probe defining at least a central lumen and having a proximal end and a closed distal end, a tip of said distal end having a needle shape configured to pierce tissue and having at least one exit port positioned at a predetermined position from said distal end, said exit port fluidly connecting said central lumen to an outside of said central probe (eg. Fig. 1-4, 14, probe with lumen); 
b) at least one channeling wire positioned in said central lumen and slidable within said central probe (eg. Fig. 1-4 distal tip 42, exit ports 44A-B, eg. Para. 49, while it is not specified as a wire, it still has the same characteristics for delivering moieties to tissue as claimed, thus making it substantially equivalent), said channeling wire having a proximal end positioned in said central probe and a distal end configured to extend to said outside of said central probe and retract back into said central lumen through said exit port (eg. Para. 52, retractable/extendable, Fig. 3A-B), a tip of said distal end of said channeling wire having a shape configured to pierce through said tissue and define an opening through which at least a portion of said channeling wire enters said tissue to create a fluid channel through which said therapeutic moieties are delivered to said tissue, wherein said therapeutic moieties are delivered from said central lumen into said channel through said exit port (eg. Fig. 3A-B, 16 fluid supply); 
c) a ramp integrally formed with or coupled to said inner surface of said central probe, said inner surface defining said central lumen, and said ramp configured to contact and guide said channeling wire to exit said central probe to said outside of said central probe (eg. Fig. 3-4, 48 mechanical guide/stopper, Para. 52-55); 
d) an electrical connector electrically connecting said central probe and channeling wire to said generator (eg. Fig. 3-4, electrode 30, Para. 43); 
e) a small bore connector connected to said central probe for delivery of said therapeutic moieties (eg. Para. 48, Fig. 1, connector interface 45); 
It would have been obvious to have combined the invention of Johnson and Pakhomova with the central probe with channeling wire as taught by Sigg to improve delivery of macromolecules enhanced by electroporation to treat tissues (eg. Sigg, Para. 14-15). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Johnson (US 2013/0006228 A1) (cited previously) in view of Pakhomova (US 2013/0260425 A1), further in view of Racz (US 2012/0136308 A1) (cited previously).
Regarding claim 4, the combined invention of Johnson and Pakhomova discloses the invention of claim 1 and:
a) a trocar comprising (eg. Para. 88, Fig. 12A-13, introducer 12 can be trocar) and a cannula (eg. Fig. 12B-C, multiple lumens/shafts, can be a cannula), 
b) at least two oppositely charged electrodes retractably disposed at a distal end of a tip and configured to be positioned at or adjacent said tissue, wherein said measurement device is coupled to said electrodes and said electrodes are adapted to be coupled to a generator, receive at least one electrical waveform from said generator, and supply said at least one excitation signal and EP pulse to said zone (eg. Fig. 18, electrodes 18e and 18e’, Para. 62, 96-97); but does not disclose the rest of claim 4,
Racz teaches an endoscopic surgical device that uses a trocar (eg. Para. 2), 
i) a cannula extending from a proximal end to an open distal end and defining a first lumen configured to receive an obturator (eg. Para. 2, 16, 50, trocar is a cannula carrying sharp obturators as inherent characteristics of a trocar),
ii) said obturator extending from a proximal end to a distal end, said distal end having a sharp pointed shape configured to pierce through skin, penetrate into body cavities and form a path through which said cannula may be at least partially inserted into said cavity, wherein said obturator is configured to be slidable within said first lumen, said distal end of said obturator configured to extend to an outside of said first lumen through said open distal end of said cannula (eg. Fig. 8, stylet, Para. 28 and 40-43, stylet releasably locked in different positions); 
b) an anchor (eg. Para. 12, anchor mechanism secured to a stylet for providing drugs/electrical stimulation to tissue)
c) a central probe retractably disposed at said distal end of said anchor and having an inner surface defining a central lumen and extending from said distal end of said anchor, at least a portion of said central probe configured to create a channel for delivery of said therapeutic moieties to said tissue, wherein a distal end of said central probe has a shape configured to pierce said tissue and is open to define an opening for said delivery of said therapeutic moieties to said tissue (eg. Johnson, Fig. 14-18, 34, advancement port combined with the anchor system taught by Racz, Para. 12).
It would have been obvious to have combined the invention of Johnson with the obturator/cannula and anchor mechanism taught by Racz to reduce incidence of error and injury during operation (eg. Racz, Abstract).

Claims 12-13, are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Johnson (US 2013/0006228 A1) (cited previously) in view of Pakhomova (US 2013/0260425 A1), further in view of Sigg (US 2005/0049542 A1) (cited previously), further in view of Nanda (US 2014/0277219 A1).
Regarding claim 12, the combined invention of Johnson, Pakhomova and Sigg discloses a device for delivery of therapeutic moieties to cells in a treatment zone of a tissue, said device comprising: 
a) a central probe defining at least a first lumen and extending from a proximal end to a distal end, at least a portion of said central probe creating a channel for delivery of said therapeutic moieties to said tissue (eg. Johnson, Fig. 14-18, introducer, Para. 92, medical infusions), wherein said portion of said central probe is formed of or coated with a conductive material (eg. Johnson, Para. 90 and 97, conductive materials), wherein said proximal end of said central probe is open and fluidly connects said first lumen with a lumen of an injector through which said therapeutic agent is delivered to said central probe, and wherein said distal end of said central probe is open to define an opening for delivery of said therapeutic moieties into said tissue and has a shape configured to pierce said tissue (eg. Johnson, Fig. 14-18, 34, advancement port and Para. 64, configured to pierce tissue and Sigg, Fig. 1, tip 42 with exit ports 44 A-B); 
b) an applicator housing said central probe, said applicator having a distal and 
c) at least one distal electrode positioned said distal end of said applicator and configured to generate an electric field with said portion of said central probe(eg. Johnson, Fig. 18, electrodes 18e and 18e’, Para. 62, 96-97), but does not disclose a portion of the central probe and at least a portion said plurality of distal electrodes are extendable to an outside of the said applicator to cause electroporation of said tissue and retract back into said applicator from said tissue.
Nanda teaches arrays of piercing electrodes in a distal end of an apparatus that pierce into tissue to delivery selective electroporation and is later retracted (eg. Para. 110).
It would have been obvious to have combined the invention of Johnson, Pakhomova, and Sigg with the piercing electroporation electrodes as taught by Nanda to more easily pierce lipid rich cells, increasing the applicability and efficiency for multiple types of tissues (eg. Nanda, Para. 110).
Regarding claim 13, the combined invention of Johnson, Pakhomova, Sigg, and Nanda discloses an electroporation system comprising at least two oppositely charged electroporation electrodes configured to be positioned at or adjacent said zone (eg. Johnson, Fig. 18, electrodes 18e and 18e’, Para. 62, 96-97), said electrodes being adapted to extend from proximal to distal ends, tips of said distal ends having a needle shape configured to pierce said tissue, wherein said electrodes are adapted to be coupled to an electrode power supply, receive at least one electrical waveform from said power supply, and supply a pulsed electric field sufficient for electroporation to said zone (eg. Para. 62, Claim 5, alternative embodiment for electroporation Para. 11).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Johnson (US 2013/0006228 A1) (cited previously) in view of Sigg (US 2005/0049542 A1) (cited previously), further in view of Heller (US 8738125 B1).

Regarding claim 17, the combined invention of Johnson and Sigg discloses a device for delivery of therapeutic moieties to a zone of target cells of a tissue, said device comprising: 
a) a central probe defining at least a first lumen and having a proximal end and a distal end tissue (eg. Johnson, Fig. 14-18, introducer, Para. 92, medical infusions), a tip of said distal end and having at least one exit port positioned at a predetermined position from said distal end, said  at least exit port fluidly connecting said first lumen to an outside of said central probe (eg. Sigg, Fig. 1-4, 14, probe with lumen and exit ports 44A-B); 
b) at least one channeling wire positioned in said first lumen and slidable through said at least one exit port of said central probe (eg. Sigg, Fig. 1-4 distal tip 42, exit ports 44A-B, eg. Para. 49, while it is not specified as a wire, it still has the same characteristics for delivering moieties to tissue as claimed, thus making it substantially equivalent), said at least one channeling wire having a proximal end positioned in said central probe and a distal end configured to extend to an outside of said central probe and retract back into said first lumen through said exit port (eg. Sigg, Para. 52, retractable/extendable, Fig. 3A-B), a tip of said distal end of said channeling wire having a shape configured to pierce through said tissue and define an opening through which at least a portion of said channeling wire enters said tissue to create a fluid channel through which said therapeutic moieties are delivered to said tissue, (eg. Sigg, Fig. 3A-B, 16 fluid supply); 
c) a ramp integrally formed with or coupled to said first lumen, said ramp configured to contact and guide said channeling wire to exit said central probe to said outside of said central probe (eg. Sigg, Fig. 3-4, 48 mechanical guide/stopper, Para. 52-55);
d) an electrical connector electrically connecting said central probe and channeling wire to a power source (eg. Sigg, Fig. 3-4, electrode 30, Para. 43); 
e) a small bore connector connecting said central probe to a syringe for delivery of said therapeutic moieties (eg. Sigg, Para. 48, Fig. 1, connector interface 45); and 
f) a handle housing said electrical connector at least in part and coupled to proximal ends of said central probe and said channeling wire to facilitate a depth of penetration of said distal ends of said central probe and said channeling wire (eg. Johnson, Fig. 14, Handle 24, Para. 92), but does not disclose a channeling wire slideable through at least one exit port of a central probe. 
Heller teaches an electroporation device (Fig. 1 or Fig 3, device 10) with a central port (40) having a retractable metal central needle (20) for injecting molecules into tissues (eg. Fig. 1, Col. 4, Ln. 23- Col. 5, Ln. 32). 
It would have been obvious to have combined the combined invention with the retractable central needle taught by Heller to expand injection of molecules into the tissue without interfering with the electrodes and treatment (eg. Col. 5, Ln. 15-Col. 6, Ln. 30).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Johnson (US 2013/0006228 A1) (cited previously) in view of Pakhomova (US 2013/0260425 A1), further in view of Darvish (US 2002/0183686 A1)
Regarding claim 30, the combined invention of Johnson and Pakhomova discloses the invention of claim 1 but does not disclose initialized EP pulsing parameters are further based at least in part on the at least one trained model and one or more of a type characteristic of said cells or said tissue, a size characteristic of said cells or said tissue, or a location characteristic of cells or said tissue.
Darvish teaches using varying field strength for electroporation to affect only certain types of tissue based on taxonomy (eg. Para. 149).
It would have been obvious to have modified the invention of Johnson and Pakhomova with varying field strength parameters as taught by Darvish to achieve various types of selectivity to prevent unintentional damage to tissue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792